t c summary opinion united_states tax_court james michael susanne adams petitioners v commissioner of internal revenue respondent docket no 8486-09s filed date james michael adams and susanne adams pro sese michael t shelton for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a penalty of dollar_figure for negligence under sec_6662 and b in an amendment to the answer respondent asserted an increased deficiency of dollar_figure a proportionate increase in the penalty and substantial_understatement_of_income_tax as an alternative ground for the penalty the issues for decision are whether petitioners are entitled to deduct travel meals and entertainment and vehicle expenses and whether they are liable for the penalty all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in illinois at the time the petition was filed james michael adams petitioner was employed full time by brunswick corp until date and thereafter by sokolowski inc his title in the latter employment was executive vice president of sales and marketing he also engaged in a consulting activity through which he hoped to receive finder’s fees he did not receive any income from the activity during or through the time of trial in date on petitioners’ joint federal_income_tax return for petitioner claimed as business_expenses dollar_figure for travel dollar_figure for meals and entertainment and dollar_figure in vehicle expenses related to his consulting activity he did not maintain contemporaneous or reliable records to substantiate the amount time place or business_purpose of the expenses claimed some of the expenses claimed were nondeductible personal expenses_incurred for himself and his wife in the statutory notice only the travel_expenses were disallowed and the stated ground for the penalty was negligence in the amendment to the answer respondent asserts that the claimed meals and entertainment and vehicle expenses are not deductible respondent also asserts in the alternative that any otherwise deductible expenses are limited by the passive_activity_loss rules of sec_469 and that a penalty should be imposed because of a substantial_understatement_of_income_tax for purposes of sec_6662 discussion the expenses in dispute in this case all require substantiation of amount time place and business_purpose in accordance with sec_274 petitioner has the burden of proving the deductions that he claimed see 292_us_435 512_f2d_882 9th cir affg tcmemo_1972_133 petitioner described his consulting activity as traveling the world in search of investors for commercial real_estate development projects petitioner testified that he was actively involved in raising capital for hotel properties and always hoped to make a profit from that activity even though the payment would be received if at all in the indefinite future neither petitioner’s testimony nor the few documents that he produced provided the necessary substantiation some of the documents contradicted the alleged business_purpose of the expenses some of the expenses claimed were for a trip to italy with petitioner’s wife some of the vehicle expenses were for commuting to petitioner’s place of employment attacking petitioner’s credibility by highlighting the inconsistencies in his records and his testimony respondent seeks to increase the deficiency to disallow all of the losses claimed respondent also contends that petitioner was at most an investor in the activity rather than being engaged in a trade_or_business and that any expenses_incurred are not currently deductible because of sec_469 sec_469 limits deduction of passive_activity_losses such as a loss incurred in an investment activity to income produced from the activity on the sec_469 issue and with respect to the increased deficiency claimed respondent has the burden_of_proof because the issues were raised in the amendment to the answer see rule a the preponderance_of_the_evidence in this case is that petitioner deducted personal expenses as business_expenses and failed to maintain records to substantiate travel meals and entertainment or vehicle expenses as required under sec_274 thus disallowance of all of the expenses in dispute is justified because we cannot identify any appropriate deductions we need not address the limitations of sec_469 respondent has the burden of production with respect to the sec_6662 accuracy-related_penalty on the ground of negligence sec_7491 see 116_tc_438 respondent also has the burden_of_proof with respect to the alternative ground of substantial_understatement_of_income_tax asserted in the amendment to answer claiming personal expenses as business_expenses and failing to maintain records substantiating any valid deductions constitute negligence for purposes of sec_6662 and b see higbee v commissioner supra pincite sec_1_6662-3 income_tax regs because the penalty is sustained on the ground of negligence we need not consider whether respondent has proven that there was a substantial_understatement_of_income_tax on the return for the reasons explained above decision will be entered for respondent
